DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 7-8, 13, 18 and 20 are allowable. Claims 11 and 19, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I-IV and Subspecies I-II, as set forth in the Office action mailed on 01/29/2021, is hereby withdrawn and claims 11 and 19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Lisa E. Geary on 08/04/2021.
The application has been amended as follows: 

Claims 14 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses “an outer  sleeve open at one end that is sealable with a first sealing closure; and an inner sleeve accommodated within the outer sleeve, wherein the inner sleeve is open at one end that is sealable with a second sealing closure, wherein the second sealing closure includes a second clamping seating in a receiving opening, wherein the second clamping seating is configured to press sealing ribs arranged on an 2U.S. Patent Application No. 16 420,855 Attorney Docket No. 16-073 DE US DIVResponse dated July 13, 2021outside circumference of the second sealing closure against an inside circumference of the inner sleeve under increased contact pressure when a sterile object is received therein, wherein the first sealing closure comprises a screw part and a sealing part as one piece, wherein the sealing part includes the sealing ribs arranged on an outside circumference thereof, and wherein the screw part includes at least one sealing ring arranged on an outer circumference” as recited in allowable claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736